DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 20 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim.  Claim 20 recites, “The method of claim 14, comprising using a lubrication system according to claim 1 to perform the method.”  (Emphasis underlined).  As Applicant has not cited the two separate claims in the alternative, but rather in the inclusive, the office refers to MPEP § 608.01(n).  In Particular the office refers to:
Section B. Unacceptable Multiple Dependent Claim wording 
Subset 3. Reference to Two Sets of Claims to Different features
And the Example provided by the office under that section of the MPEP, being: 
Claim 9. A gadget as in claim 1 or 4 made by the process of claims 5, 6, 7, or 8, in which---  
As the example provided by the MPEP shows, reference a structure claim (1 or 4) inclusive with another claim (process of claims 5, 6, 7, or 8) is not acceptable. Accordingly, the claim has not been further treated on the merits. The office suggests Applicant replace the “lubrication system according to claim 1” in claim 20, with the actual language of claim 1 defining said lubrication system, as this would overcome the claim objection.  The office does, note; however, such language would still render the claim 20 as a method claim, and as such the structures cited from claim 1, would be treated only as limiting as structural recitations in a method claim, and so the Applicant should be clear in the amended language where the method claim steps are explicitly being performed by said structures. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the system is configured to increase the oil level in the sump to at least the predetermined level in response to a failure of the primary gearbox lubrication system in claims 1-13 (and were it not objected to, claim 20).  In Reference to the three prong test, “system” in this instance is a generic placeholder, meeting prong A of the test.  Per Prong B, configured to is a recognized variant of the linking term, for describing a 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a1, a2) as being anticipated by US 2013/0133454 A1 to Barthel et al. (B1).

In Re Claim 1:
B1 shows:
	A lubrication system [Figures 1-3] for a gas turbine engine, the system comprising:  (In so far as gas turbine engine has been recited in the pre-amble, it is intended use.  The office notes, this gearbox lubrication is suitable for, “Industrial uses” and for gearbox lubrication and cooling, per Page 1, ¶2-4.  As Industrial gearbox applications include gas turbine engines for power plants, B1 would be suitable for such as well.)
	A gearbox (1), the gearbox comprising, a sump (102); 
	An oil tank (8, 10);
	A primary gearbox lubrication system(9) configured to pump oil from the oil tank to lubricate the gearbox with a gearbox primary feed(11); and [Figure 1 shows normal operation with primary system and gearbox, sump, and oil tank structures.]
	A secondary gearbox lubrication system, configured to lubricate the gearbox with oil from the sump when the oil level the sump reaches a predetermined level; [Figure 2-3 show a system where the system changes from a dry sump to a splash lubrication system. As Discussed in Page 3, ¶29.]


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, 10, 12-14, 16, 19, and 20 (in so far as 20 is not considered in its current state) is/are rejected under 35 U.S.C. 103 as being unpatentable over B1 in view of US 2016,0032773 to James et al. (J1).
In Re Claim 2:
B1 teaches:
	The lubrication system of claim 1, comprising a gearbox primary feed pump (9) configured to pressurize the gearbox primary feed (11) with oil from the oil tank (8); [Figure 1.]
	And a gearbox sump (102) delivering oil to the oil tank love a scavenge flow] [Figure1]

B1 does not teach:
	A mechanical scavenge pump.

J1 teaches:

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of B1 to apply its useful method of splash oil in the event of catastrophic pump failure, or as desirable during system start up system and method, to the other gearbox systems such as that of J1, which is a known gearbox that uses similar lubrication and sump systems, by providing the emergency tank (10) and teaching of B1 to permit a raising of the sump level as a final straw method of lubricating the gearbox, or as a method of warmup, to the known in the art airplane setups as shown by J1, which provides an advantageous gearing system lubrication in planetary airplane systems and additional redundancy. This would yield the limitation of a mechanical scavenge pump (J1, 96) in the path of the system of J1, having the secondary level controlled lubrication system of B1. 

In Re Claim 2:
B1 teaches:
	The lubrication system of claim 1, comprising a gearbox primary feed pump (9) configured to pressurize the gearbox primary feed (11) with oil from the oil tank (8); [Figure 1.]
	And a gearbox sump (102) delivering oil to the oil tank love a scavenge flow] [Figure1]


	A mechanical scavenge pump.

J1 teaches:
	It can be useful to have gearbox lubrication systems in airplane gas turbine engines, and such systems should utilize scavenge pumps (92, 96) to provide for the primary tank (100) and feed (98) and an auxiliary pump (94), when lubricating the journals of said system.  The system utilizes an enhanced pin lubricating system through gears (66) and provides useful redundant system lubrication. [Figures 3 and 4. ¶32-33, 38] by providing redundancy in emergencies, [Page 3, ¶41-43] the system improves existing gearbox system to more directly lubricate gears and journal/pins while providing additional safety. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of B1 to apply its useful method of splash oil in the event of catastrophic pump failure, or as desirable during system start up system and method, to the other gearbox systems such as that of J1, which is a known gearbox that uses similar lubrication and sump systems, by providing the emergency tank (10) and teaching of B1 to permit a raising of the sump level as a final straw method of lubricating the gearbox, or as a method of warmup, to the known in the art airplane setups as shown by J1, which provides an advantageous gearing system lubrication in planetary airplane systems and additional redundancy. This would yield the limitation of a mechanical scavenge pump (J1, 96) in the path of the system of J1, having the secondary level controlled lubrication system of B1. 

In Re Claim 6:
B1 teaches:

 
B1 does not teach:
	Said rise from a turbomachinery feed, wherein the feed is configured to supply a crossover flow to increase the level in the sump in response to a failure of the primary gearbox lubrication system. 

J1 teaches:
	It can be useful to have gearbox lubrication systems in airplane gas turbine engines, and such systems should utilize scavenge pumps (92, 96) to provide for the primary tank (100) and feed (98) and an auxiliary pump (94), when lubricating the journals of said system.  The system utilizes an enhanced pin lubricating system through gears (66) and provides useful redundant system lubrication. [Figures 3 and 4. ¶32-33, 38] by providing redundancy in emergencies, [Page 3, ¶41-43] the system improves existing gearbox system to more directly lubricate gears and journal/pins while providing additional safety. Said secondary system can utilize fluid from elsewhere in the turbomachine [Page 3, ¶36] and one of the pump sets can be dedicated to other turbine components when acting as a supplemental flow. [Page 3, ¶42.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of B1 to apply its useful method of splash oil in the event of catastrophic pump failure, or as desirable during system start up system and method, to the other gearbox systems such as that of J1, which is a known gearbox that uses similar lubrication and sump systems, by providing the emergency tank (10) and teaching of B1 to permit a raising of the sump level as a final straw method of lubricating the gearbox, or as a method of warmup, to the known in the art airplane setups as shown by J1, which provides an advantageous gearing system lubrication in planetary 

In Re Claim 10:
B1 teaches:
	The lubrication system of claim 1, comprising a gearbox primary feed pump (9) configured to pressurize the gearbox primary feed (11) with oil from the oil tank (8); [Figure 1.]
	And a gearbox sump (102) delivering oil to the oil tank love a scavenge flow] [Figure1]

B1 does not teach:
	The gearbox comprises a planetary gearbox comprising a carrier, a ring gear, a sung gear and at least two planet gears supported for rotation by planet bearings. 

J1 teaches:
	It can be useful to have gearbox lubrication systems in airplane gas turbine engines, and such systems should utilize scavenge pumps (92, 96) to provide for the primary tank (100) and feed (98) and an auxiliary pump (94), when lubricating the journals of said system.  The system utilizes an enhanced pin lubricating system through gears (66) and provides useful redundant system lubrication. [Figures 3 and 4. ¶32-33, 38] by providing redundancy in emergencies, [Page 3, ¶41-43] the system improves existing gearbox system to more directly lubricate gears and journal/pins while providing additional safety. Said gearboxes can be planetary gearboxes having a sun gear (58) a ring gear (60) and multiple star gears (59) connected to a gear carrier (64) supported for rotation by planet gear bearings (66). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of B1 to apply its useful method of splash oil in the event of catastrophic pump failure, or as desirable during system start up system and method, to the other planetary gearbox systems such as that of J1, which is a known gearbox that uses similar lubrication and sump systems, by providing the emergency tank (10) and teaching of B1 to permit a raising of the sump level as a final straw method of lubricating the gearbox, or as a method of warmup, to the known in the art airplane setups as shown by J1, which provides an advantageous gearing system lubrication in planetary airplane systems and additional redundancy. This would yield the limitation of the planetary gear system of J1 as disclosed above within the gearbox. 

In Re Claim 12:
B1 teaches:
	A lubrication system according to claims 1, 2, 6, or 10, The lubrication system of claim 1, comprising a gearbox primary feed pump(9) configured to pressurize the gearbox primary feed(11) with oil from the oil tank (8); [Figure 1.]
	And a gearbox sump (102) delivering oil to the oil tank love a scavenge flow] [Figure1]

B1 does not teach:
	An engine core comprising a turbine, a compressor, and a core shaft connecting the turbine to the compressor; 
A fan located upstream of the engine core, the fan comprising a plurality of fan blades;


J1 teaches:
	It can be useful to have gearbox lubrication systems in airplane gas turbine engines, and such systems should utilize scavenge pumps (92, 96) to provide for the primary tank (100) and feed (98) and an auxiliary pump (94), when lubricating the journals of said system.  The system utilizes an enhanced pin lubricating system through gears (66) and provides useful redundant system lubrication. [Figures 3 and 4. ¶32-33, 38] by providing redundancy in emergencies, [Page 3, ¶41-43] the system improves existing gearbox system to more directly lubricate gears and journal/pins while providing additional safety. 
J1 further teaches: 
	An engine core comprising a turbine (31), a compressor (29), and a core shaft (48, 50) connecting the turbine to the compressor; 
A fan (28) located upstream of the engine core, the fan comprising a plurality of fan blades; [Figure 1.]
Wherein the gearbox received an input from the core shaft and outputs drive to the fan so as to drive the fan at a lower rotation speed than the core shaft. [Page 2, ¶28-29 disclose the structures, ¶19 discloses attachment of the fan to the turbine via the gearbox.  The office takes official notice that turbines driving fans are known to be utilized in the art for speed reduction such that the fan rotates slower than the core shaft.] 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of B1 to apply its useful method of splash oil in the event of catastrophic pump failure, or as desirable during system start up system and method, to the other 

In Re Claim 13:
B1 as modified in claim 12, teaches:
	The gas turbine engine of claim 12, wherein:
	The turbine is a first turbine (J1, 31B) the compressor is a first compressor (29A) and the core shaft is a first shaft (48); [J1, ¶29]
	The engine core further comprises a second turbine (31A), a second compressor (29B) and a second core shaft (50) connecting the second turbine to the second compressor; and [J1, ¶29]
	The second turbine, second compressor, and second core shaft are arranged to rotate at a higher rotational speed than the first core shaft. , [J1, ¶29]

 In Re Claim 14:
B1 teaches:
	A method of lubricating a planetary gearbox of a gas turbine engine, the method comprising: (In so far as gas turbine engine has been recited in the pre-amble, they are intended use.  The office notes, this gearbox lubrication is suitable for, “Industrial uses” and for gearbox lubrication and cooling, per 
	In response to a failure of a primary gearbox oil feed (9, 11) causing an oil level in a sump (102) to increase; and [Figure 1-3 show a system where the system changes from a dry sump to a splash lubrication system. As Discussed in Page 3, ¶29.]
	Lubricating a journal bearing of the gearbox with oil from the sump when the level has reached or exceeded a predetermined level. 

B1 does not teach:
	The gearbox comprises a planetary gearbox. 

J1 teaches:
	It can be useful to have gearbox lubrication systems in airplane gas turbine engines, and such systems should utilize scavenge pumps (92, 96) to provide for the primary tank (100) and feed (98) and an auxiliary pump (94), when lubricating the journals of said system.  The system utilizes an enhanced pin lubricating system through gears (66) and provides useful redundant system lubrication. [Figures 3 and 4. ¶32-33, 38] by providing redundancy in emergencies, [Page 3, ¶41-43] the system improves existing gearbox system to more directly lubricate gears and journal/pins while providing additional safety. Said gearboxes can be planetary gearboxes having a sun gear (58) a ring gear (60) and multiple star gears (59) connected to a gear carrier (64) supported for rotation by planet gear bearings (66). [Page 2, ¶32-33.  Also discloses it may be either of the star gear or planetary gear type, the planetary gear type being wherein the carrier rotates, the star gear wherein the carrier is stationary.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of B1 to apply its useful method of splash oil in the event of 

In Re Claim 16:
B1 as modified in claim 14 teaches:
	The system of claim 16, wherein lubricating the planetary gearbox comprises splash feeding the oil onto journal bearings of the planetary gearbox. [B1, Abstract discloses the second phase in Figure 3 is splash lubrication.]

In Re Claim 19:
B1 as modified in claim 14 teaches:
	The method of claim 14, wherein causing an oil level in the sump to increase comprised diverting oil from a turbomachinery lubrication system to the planetary gearbox. [J1 teaches the second circuit may provide cooling to other components of the turbine engine, Page 3, ¶42, while the first circuit may be dedicated, and ¶40 discloses the unused pump can direct its lubricant towards the gear train during a failing of the other system. Also ¶36 discloses 84 may be fed by for example a broader sump in another compartment of the engine. The office notes that a shutdown of the primary J1 feed 96 would still yield flow from auxiliary feed (92) until or unless it was shutdown as well.  This additional 

In Re Claim 20: 
	While Claim 20 is not currently examinable, the office notes that in so far as J1 and B1 discloses a method, and B1 already disclosed the structure necessary for claim 1, per the claim objection above, had the claim been presented in proper format it would have been rejected in view of J1 and B1 for the reasons under claims 1 and 14 above. 

Claims 3-5, 12, 13, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over B1, J1 as applied to claims 2 and 14 and further in view of US 2016/0376923 to Hutto Jr (H1), and US 2009/0277512 to Barker et al. (B2).

In Re Claim 3:
B1 as modified in claim 2 teaches:
	The lubrication system of claim 2, comprising a gearbox scavenger flow, where oil flows through the scavenge path to return to the oil tank and the valve is closed in response to the pressure of the gearbox primary feed falling below a predetermined level. [See rejection of claim 1.]

B1 as modified does not teach:
	Wherein the gearbox scavenge path comprises a gearbox scavenge valve that has an open position permitting fluid to flow to the oil tank, and a closed position which blocks flow delivered to the oil tank.  


	It is desirable for the oil in the system of the primary pump path to be delivered to the sump when the system is closed. (Per rejection of claim 1.)  Primary and auxiliary scavenger pumps and delivery pumps.

H1 teaches:
	It is well-known that when a system has multiple supply pumps (100, 120) if one is malfunctioning as ducted by a pressure differential, it is desirable for the system to immediately shut off flow to the scavenge pumps the malfunctioning pump to allow the scavenger pumps feeding the other auxiliary system to continue to have access to the oil. [Page 5, ¶44.]

B2 teaches:
	One known-method of shutting of a scavenger pump (24) is an electronically controlled solenoid valve (34), which can be utilized to control the height of oil in a sump upstream of the scavenger pump. [Figure 1, ¶15-17.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of B1 and J1, to utilize a solenoid powered solenoid powered valve(B2) or a hydraulic controlled valve(H1) at the input from the sump to the scavenger pump line, as taught by B2, for the purpose of permitting rapid shutting controlling the height of the oil in the sump as taught by B2 and for permitting rapid closing off of access of the scavenger pump to the sump fluid, should the primary pump malfunction as taught by H1, which is a known trigger for B1 wanting to raise the level of fluid in the sump.  This would yield the limitation of claim 3.

In Re Claim 4:

	The lubrication system of claim 2, comprising a gearbox scavenge control valve (B2, 34) with an open position in which the gearbox scavenge control valve communications oil pressure from the gearbox primary feed to a control port of the gearbox return scavenge valve and a closed position in which the gearbox scavenge control valve blocks soil pressure from being communicated from the gearbox primary feed to the control port of the gearbox scavenge valve. [H1 discloses using the pressure sensitive valve for using gearbox primary feed values to control the valve levels to shut off flow to said pump, on page 5, ¶43-45.]

In Re Claim 5:
B1 as modified in claim 4, teaches:
	Wherein the gearbox scavenge control valve is operable to switch between open and closed positions in response to an electronic signal. [B2 teaches an electronic controller to determine valve state maybe desirable. [Page 2, ¶16-17.] B1 teaches deactivation of the primary pump chain can be controlled by pressure sensors, valves, and an activated pat load operation. [B, Page 3, ¶32 and 35.]
	
In Re Claims 12 and 13: 
Claims 12 and 13 would be met in the same manner as they were met by J1 and B1 in rejection above, with the intervening use of the references H1 and B2 to meet the dependency of claims 2-5.

In Re Claim 17:
B1 as modified in claim 14 teaches:
	The method of claim 14, wherein the oil level increase.


The increase is due to at least one valve to reduce an oil scavenge flow from the planetary gearbox. 

B1 and J1 further teaches:
	It is desirable for the oil in the system of the primary pump path to be delivered to the sump when the system is closed. (Per rejection of claim 1.)  Primary and auxiliary scavenger pumps and delivery pumps.

H1 teaches:
	It is well-known that when a system has multiple supply pumps (100, 120) if one is malfunctioning as ducted by a pressure differential, it is desirable for the system to immediately shut off flow to the scavenge pumps the malfunctioning pump to allow the scavenger pumps feeding the other auxiliary system to continue to have access to the oil. [Page 5, ¶44.]

B2 teaches:
	One known-method of shutting of a scavenger pump (24) is an electronically controlled solenoid valve (34), which can be utilized to control the height of oil in a sump upstream of the scavenger pump. [Figure 1, ¶15-17.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of B1 and J1, to utilize a solenoid powered solenoid powered valve(B2) or a hydraulic controlled valve(H1) at the input from the sump to the scavenger pump line, as taught by B2, for the purpose of permitting rapid shutting controlling the height of the oil in the sump as taught by B2 and for permitting rapid closing off of access of the scavenger pump to the sump fluid, should the primary pump malfunction as taught by H1, which is a known trigger for B1 

In Re Claim 18:
B1 as modified in claim 17 teaches:
	The method of claim 17, wherein the additional oil flow to the gearbox originates from an oil pump that does not pressurize the primary gearbox oil feed. [The office notes that a shutdown of the primary J1 feed 96] would still yield flow from auxiliary feed (92) until or unless it was shutdown as well.  This additional flow to the gearbox would originate from an oil pump that did not pressure the primary gearbox oil feed which was shut off by the closing of scavenger pump (96) to (100) to (98).

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over B1 in view of J1,  as applied to claim 6 and further in view of US 2014/0076661 to Xu (X1) and US 9,488,317 to Wright (W1).

In Re Claim 7
B1 as modified in claim 6 teaches:
	The system of claim 6 with one feed directed to turbomachinery when the other feed is functional. (See rejection of claim 6.) 

B1 as modified does not teach:
	A cross-over flow from to the main pump from the turbomachine feed auxiliary pump and a turbomachinery feed pump configured to pressurize the turbomachinery feed with oil from the oil tank 

X1 teaches:
	When providing a system for delivering oil to a journal and gears, with a main and auxiliary pump, it can be desirable to divert some of the fluid to “other lubricated components” (84) of the gas turbine engine. [Fig. 3.] It is known that the oil lubrication system of a gas turbine engine can be utilized to handle those extra components, though their criticality can be lower than that of the gearbox bearings of the engine. [Page 1, ¶2-4, 18-20.] Under extreme situations such as a leak or clog or complete failure of the main pump system, it can be desirable for the auxiliary system to keep operating to starve the other turbine components to ensure sufficient flow to keep the journal and pins of the gear system lubricated is available. [Pages 3-4, ¶51-56, Figures 3-5.]

W1 teaches:
	It is well-known that when operating two motors, for a system, one should be mechanical (main) and the second electric (Auxiliary) system to control delivery of oil fluid to motor cooling and lubrication. [Col. 9, ll. 25-34.]  However, should the mechanical pump be insufficient to operate due to its restrictions of operation at the same rate as the driving shaft, the auxiliary electrical pump can open a valve (220, 218) to redirect its flow directly to the supplement the mechanical motor, supplant the mechanical motor (during failure) or to independently deliver flow to other turbine components and coolers, rather than support the mechanical motor. [Col. 7, line 12, to Col. 8, line 31.] 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of B1 and J1, such that the auxiliary pump and Main pump provided additional lubrication services to the rest of the engine when not in a lubrication starved 

In Re Claim 8: 
The system of claim 6 with one feed directed to turbomachinery when the other feed is functional. (See rejection of claim 6.) 

B1 as modified does not teach:
	A crossover flow valve configured to block crossover flow from the turbomachinery feed to the gearbox in a closed position, and to communicate the crossover flow from the turbomachinery feed to the gearbox in an open position, wherein the crossover valve is configured to open in response to the pressure of the gearbox primary feed falling below a predetermined level.  

X1 teaches:
	When providing a system for delivering oil to a journal and gears, with a main and auxiliary pump, it can be desirable to divert some of the fluid to “other lubricated components” (84) of the gas turbine engine. [Fig. 3.] It is known that the oil lubrication system of a gas turbine engine can be utilized to handle those extra components, though their criticality can be lower than that of the gearbox bearings of the engine. [Page 1, ¶2-4, 18-20.] Under extreme situations such as a leak or clog or complete failure of the main pump system, it can be desirable for the auxiliary system to keep operating to starve the other turbine components to ensure sufficient flow to keep the journal and pins of the gear system lubricated is available. [Pages 3-4, ¶51-56, Figures 3-5.]

W1 teaches:
	It is well-known that when operating two motors, for a system, one should be mechanical (main) and the second electric (Auxiliary) system to control delivery of oil fluid to motor cooling and lubrication. [Col. 9, ll. 25-34.]  However, should the mechanical pump be insufficient to operate due to its restrictions of operation at the same rate as the driving shaft, the auxiliary electrical pump can open a valve (220, 218) to redirect its flow directly to the supplement the mechanical motor, supplant the mechanical motor (during failure) or to independently deliver flow to other turbine components and coolers, rather than support the mechanical motor. [Col. 7, line 12, to Col. 8, line 31.] 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of B1 and J1, such that the auxiliary pump and Main pump provided additional lubrication services to the rest of the engine when not in a lubrication starved mode, as taught by X1, for the purpose of providing additional efficiency and cooling to the engine, but controlled to ensure critical elements received cooling first if necessary, and to modulate between 

In Re Claims 12 and 13: 
Claims 12 and 13 would be met in the same manner as they were met by J1 and B1 in rejection above, with the intervening use of the references X1 and W1 to meet the dependency of claims 6-8.

Claim 9, 12, and 13is/are rejected under 35 U.S.C. 103 as being unpatentable over B1 in view of J1 and US 3,074,688 to Muth et al. (M1).

In Re Claim 9:
B1 teaches:
	The lubrication system of claim 1, further comprising an oil level in the sump can rise in response to a failure of the primary gearbox lubrication system. [See rejection of claim 1, in view of B1.	

B1 does not teach:
	Scoops attached to a rotating part of the gearbox. 
 
J1 teaches:
	It can be useful to have gearbox lubrication systems in airplane gas turbine engines, and such systems should utilize scavenge pumps (92, 96) to provide for the primary tank (100) and feed (98) and an auxiliary pump (94), when lubricating the journals of said system.  The system utilizes an enhanced pin lubricating system through gears (66) and provides useful redundant system lubrication. [Figures 3 and 4. ¶32-33, 38] by providing redundancy in emergencies, [Page 3, ¶41-43] the system improves existing gearbox system to more directly lubricate gears and journal/pins while providing additional safety. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of B1 to apply its useful method of splash oil in the event of catastrophic pump failure, or as desirable during system start up system and method, to the other gearbox systems such as that of J1, which is a known gearbox that uses similar lubrication and sump systems, by providing the emergency tank (10) and teaching of B1 to permit a raising of the sump level as a final straw method of lubricating the gearbox, or as a method of warmup, to the known in the art airplane setups as shown by J1, which provides an advantageous gearing system lubrication in planetary airplane systems and additional redundancy. This would yield the limitation of a gas turbine engine of an aircraft utilizing the system of B1.

B1 further teaches:


M1 teaches:
	It is known in gas turbine engines, that one method of delivering fluid to the critical bearing elements, of a system is to employ scoops (P) attached to the rotating structure of a planetary gear system gears (25) such that the bearings and center may receive oil at a pressurized flow, and cooling, without requiring full immersion of the gears for fluid to reach the bearings. [Col. 1, line 57 - Col. 2, line 43.]  This system further provides that should the sump rotate or move during zero “G” motion during flight, the scoops circling in a 360 direction can entrap the fluid even if it is not in a lower region.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of B1 and J1, such that scoops were utilized on the rotating gear system, to deliver fluid from the raised sump level to the bearings of the gears, without requiring the efficiency loss that accompanied full immersion and permitting the secondary raised sump level system to provide lubrication when the sump oil may not be measured against a lower level such as during zero “G” flight conditions.  This would yield the scoop as claimed. 

In Re Claims 12 and 13: 
Claims 12 and 13 would be met in the same manner as they were met by J1 and B1 in rejection above, with the intervening use of the references M1 to meet the dependency of claim 9.

Claims 11-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over B1 and J1 as applied to claims 10 and 14 above, and further in view of US 2015/0052873 to Muldoon (M2).

In Re Claim 11:
B1 as modified in claim 10 teaches:
	The lubrication system of claim 10, wherein there is a carrier (J1, 64) which includes pins which comprises an oil channel and receive a flow of oil from the gearbox primary oil feed at a first location, (the pin center) and provide oil to a planet gear bearing (66) at a second location radially further from an axis of rotation of the carrier than the first location as the system delivers fluid outward by centrifugal rotation. [Structure in Figs 2-3, shows the carrier affixed to the pins, and the pins path delivering oil outward towards the gear outside.  Per, ¶31 discloses the system may be arranged with star gear or with planetary gear (i.e. stationary or rotating carrier).]

B1 as modified in claim 10 is silent as to:
	A secondary oil channel configured to receive oil from a secondary oil feed, at the first location, and provide oil to the planet gear bearing at the second location. 

 M2 teaches:
	It can be desirable to capture exhausted lubricant by scuppers (scoops 72) formed directly in the carrier frame, to direct said fluid to the pins securing structures to the carrier. [Page 3, ¶57-59.]  This fluid is directed inwardly to the pins affixed to the carrier (66) before flung outwardly (radially outward of the carriers center) again and thus any bearings/gears outward of the pin locations of the carrier.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of B1 such that the carrier was rotating with scoops as taught by M2, such that fluid from exhausted by the bearings could be captured by the scoops and redirected for a second round of cooling and lubricating at installed carrier pins and delivered outward from there by rotation.  This would yield the limitation of claim 11.

In Re Claims 12 and 13: 
Claims 12 and 13 would be met in the same manner as they were met by J1 and B1 in rejection above, with the intervening use of the references M2 to meet the dependency of claim 11.

In Re Claim 15:
B1 as modified in claim 14 teaches:
	The method of lubricating the planetary gearbox of claim 14.

B1 as modified in claim 14 is silent as to:
	The carrier having scoops to collet oil from the sump. [Per, ¶31 discloses the system may be arranged with star gear or with planetary gear (i.e. stationary or rotating carrier).]

 M2 teaches:
	It can be desirable to capture exhausted lubricant by scuppers (scoops 72) formed directly in the carrier frame, to direct said fluid to the pins securing structures to the carrier. [Page 3, ¶57-59.]  This fluid is directed inwardly to the pins affixed to the carrier (66) before flung outwardly (radially outward of the carriers center) again and thus any bearings/gears outward of the pin locations of the carrier.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of B1 such that the carrier was rotating with such that when the system rotated in the sump under the system of B1, said scoops would direct and pressurize the fluid towards the carrier torque pins.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over B1 and J1 as applied to claim 14 above, and further in view of M1.

In Re Claim 15:
B1 as modified in claim 14 teaches:
	The method of lubricating the planetary gearbox of claim 14.

B1 as modified in claim 14 is silent as to:
	The carrier having scoops to collet oil from the sump. [Per, ¶31 discloses the system may be arranged with star gear or with planetary gear (i.e. stationary or rotating carrier).]

B1 further teaches:
	Full immersion of the gears via splash lubrication is less efficient than when the gears do not drag through the fluid. [Page 3, ¶29.]

M1 teaches:
	It is known in gas turbine engines, that one method of delivering fluid to the critical bearing elements, of a system is to employ scoops (P) attached to the rotating structure of a planetary gear system gears (25) such that the bearings and center may receive oil at a pressurized flow, and cooling, without requiring full immersion of the gears for fluid to reach the bearings. [Col. 1, line 57 - Col. 2, line 43.]  This system further provides that should the sump rotate or move during zero “G” motion during flight, the scoops circling in a 360 direction can entrap the fluid even if it is not in a lower region.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of B1 and J1, such that scoops were utilized on the rotating . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2011/0150655 to Tietze et al. teaches a sump (2, 2a) that can be filled during failure of a primary pump system (5) that has filled a tank (4) to ensure auxiliary lubrication of a gear system. [Figure 1-2.] US 10,746,284 to Gmirya et al. teaches raising the level of a fluid in an auxiliary reservoir(48) in light of failure of a pumping system, and possible leakage at a lower storage (40) and lower pumps( 70, 78).  [Figures 2-4.]US 2018/0073395 to Parnin et al. and US 8,307,626 to Sheridan teach generic auxiliary pumping systems and valve control mixing between a primary and secondary flow via crossover valving or checkflow. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA R BEEBE whose telephone number is (571)272-9968.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA R BEEBE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/IGOR KERSHTEYN/Primary Examiner, Art Unit 3745